McFarland, J., concurring.
I concur in the judgment of reversal, and in the opinion of Mr. Justice De *572Haven,with this exception: I think that the sixth instruction asked by defendant should have been given. It told the jury, substantially, that plaintiff had no greater rights than the Boyds would have had if their sheep had escaped through the opening in the fence and been killed. Of course the jury should have been further instructed what, in the event supposed, the Boyds’ rights would have been; but the instruction, as far as it went, was, in my opinion, correct.
Whether or not the statute was intended for the protection of the public generally, is a question which does not arise in this case. If a passenger were suing for damages from an accident caused by animals on the track, then such question would be presented. “ Through or along the property of the owner thereof” certainly does not include a person who has a mere temporary license to have his stock eat stubble when his licensor maintains the opening. If so, then it would include the horses of a guest turned out for a day or two to graze. The Boyds were the owners of the property within the meaning of the statute. If the doctrine of the judgment of the lower court were to prevail, then a railroad company could never, with safety, give to any adjoining land-owner the accommodation that was given to the Boyds.